DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action s in response to the Application 16/460,572 filed 07/02/2019.
Claims 1-25 are pending in the Application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16/460,457 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both Application claim the same material.
Application 16/460, 572
Application 16/460,457
Claim 1. A system, comprising: 
Claim 6. A system, comprising:

a memory that stores computer executable components; a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory, wherein the computer executable components comprise:
a temperature component that determines a temperature of a superconducting resonator based on a frequency shift exhibited by the superconducting resonator due to a change in kinetic inductance with a change in temperature.
 a temperature estimation component that determines at least one temperature achieved within a plurality of temperature regions based on a frequency shift exhibited by a superconducting resonator comprised within a quantum computing device layout due to a change in kinetic inductance; and a map component that generates a map based on the at least one temperature that characterizes a temperature distribution achieved during an operation of the quantum computing device layout.
Claim 7. A system, comprising: 
Claim 16. A computer-implemented method, comprising:
a temperature component that determines a temperature of a superconducting resonator based on an estimated frequency experienced by the superconducting resonator at a reference temperature and an operating frequency of the superconducting resonator.
 determining, by a system operatively coupled to a processor, at least one temperature achieved within a plurality of temperature regions based on a frequency shift exhibited by a superconducting resonator comprised within a quantum computing device layout due to a change in kinetic inductance; and generating, by the system, a map based on the at least one temperature that characterizes a temperature distribution achieved during an operation of the quantum computing device layout. + Claim 18 determining, by the system, an estimated frequency exhibited by the superconducting resonator at a reference temperature; and measuring, by the system, an operating frequency exhibited by the superconducting resonator during the operation of the quantum computing device layout, wherein the frequency shift is a function of the estimated frequency and the operating frequency.


	The independent claims 1 and 7 of the instant Application correspond to the independent claims 6 and 16+18 of the Application 16/460,457 respectively and are only slightly different in their wordings. Dependent claims 2-6, 8-10 of the instant Application correspond to dependent claims 7-15, 17, 19-20 of the Application 16/460,457. Most of the independent and dependent claims are similar and clearly recite the same subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15 line 1 after “comprising” insert --:--  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a temperature component that determines“ has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Wherein three-prong test is: (A) the claim limitations uses the term “a temperature component that determines“ that is non-structural term having no specific structural meaning for performing the claimed function; (B) the  term  “a temperature component that determines“ is merely functional language; (C) the terms “a temperature component that determines“ is not modified by sufficient structure, material, or acts for performing the claimed function. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the instant Specification discloses “a temperature component” as program/software and/or hardware or combination thereof (paragraphs [0023], [0025] of Published Specification), therefor it is not clear what element(s)/structure(s) implement(s) “a temperature component” in claims.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 9-14, 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kleismit et al. (US Patent Application Publication 2006/0103583).
With respect to claim 1 Kleismit et al. teaches A system, comprising: 
a temperature component that determines a temperature of a superconducting resonator based on a frequency shift exhibited by the superconducting resonator due to a change in kinetic inductance with a change in temperature (using network analyzer 40/temperature component for collecting, analyzing and tuning the data (paragraphs [0030], [0031]; Fig. 2), wherein the data related to the data related to microwave/dielectric properties of sample 20 (paragraphs [0023], [0041]), and wherein microwave/dielectric properties comprise measuring frequency shift exhibited by superconducting resonator (paragraphs [0041], [0043]), and wherein transition temperature is determined based on fitting modeled microwave/dielectric properties/transition temperature in dependency from frequency shift considering kinetic inductance of the model (paragraphs [0042], [0043], [0053], [0054]; Fig. 7)).  
With respect to claim 7 Kleismit et al. teaches A system, comprising: 
a temperature component that determines a temperature of a superconducting resonator based on an estimated frequency experienced by the superconducting resonator at reference temperature and an operating frequency of the superconducting resonator (using network analyzer 40/temperature component for collecting, analyzing and tuning the data (paragraphs [0030], [0031]; Fig. 2), wherein the data related to the data related to microwave/dielectric properties of sample 20 (paragraphs [0023], [0041]), and wherein microwave/dielectric properties comprise determining transition temperature is based on fitting modeled microwave/dielectric properties/transition temperature in dependency from estimated values/modeled of frequency shift at two regions 1 and 2 with particular/reference temperatures and measured/operating frequency shift  including considering kinetic inductance of the model (paragraphs [0023], [0041], [0043], [0044], [0053], [0054]; Fig. 7)).
With respect to claim 11 Kleismit et al. teaches A computer-implemented method (paragraphs [0022], [0031], Fig. 2), comprising: 
determining, by a system operatively coupled to a processor, a temperature of a superconducting resonator based on a frequency shift exhibited by the superconducting resonator due to a change in kinetic inductance with a change in temperature (using network analyzer 40/temperature component interconnected/interacting with computer 50/processor for collecting, analyzing and tuning the data (paragraphs [0030], [0031]; Fig. 2), wherein the data related to the data related to microwave/dielectric properties of sample 20 (paragraphs [0023], [0041]), and wherein microwave/dielectric properties comprise measuring frequency shift exhibited by superconducting resonator (paragraphs [0041], [0043]), and wherein transition temperature is determined based on fitting modeled microwave/dielectric properties/transition temperature in dependency from frequency shift considering kinetic inductance of the model (paragraphs [0042], [0043], [0053], [0054]; Fig. 7)). 
With respect to claim 15 Kleismit et al. teaches A computer-implemented method (paragraphs [0022], [0031], Fig. 2), comprising: 
determining, by a system operatively coupled to a processor, a temperature of a superconducting resonator based on an estimated frequency experienced by the superconducting resonator at a reference temperature and an operating frequency of the superconducting resonator (using network analyzer 40/temperature component interconnected/interacting with computer 50/processor for collecting, analyzing and tuning the data (paragraphs [0030], [0031]; Fig. 2), wherein the data related to the data related to microwave/dielectric properties of sample 20 (paragraphs [0023], [0041]), and wherein microwave/dielectric properties comprise determining transition temperature is based on fitting modeled microwave/dielectric properties/transition temperature in dependency from estimated values/modeled of frequency shift at two regions 1 and 2 with particular/reference temperatures and measured/operating frequency shift including considering kinetic inductance of the model (paragraphs [0023], [0041], [0043], [0044], [0053], [0054]; Fig. 7))..
With respect to claims 3-6, 9-10, 12-14, 16-18 Kleismit et al. teaches:
Claims 3, 16: wherein the superconducting resonator is a superconducting transmission line positioned on a dielectric substrate, and wherein the superconducting resonator comprises at least one member selected from a group consisting of: a pure type-I metal, a pure type-II metal, and a high thermal conductivity dielectric (paragraphs  [0036], [0041], [0043]).
Claims 4, 12: wherein the superconducting transmission line is selected from a second group consisting of a microstrip transmission line and a coplanar waveguide transmission line (paragraphs [0041], [0028]).
Claim 5: further comprising: a simulation component that simulates operation of the superconducting resonator to determine an estimated frequency exhibited by the superconducting resonator at a reference temperature, wherein a kinetic inductance of the superconducting resonator is known at the reference temperature (paragraphs [0043], [0053]).
Claim 6: further comprising: a measurement component that measures an operating frequency exhibited by the superconducting resonator, wherein the frequency shift is a function of the estimated frequency and the operating frequency (paragraphs [0041], [0044]).
 	Claims 9, 17: further comprising: a simulation component that simulates operation of the superconducting resonator using a perfect electric conductor model to determine the estimated frequency at the reference temperature; and a measurement component that measures the operating frequency exhibited by the superconducting  resonator (paragraphs [0041]-[0044]).
Claims 10, 14, 18: further comprising: a temperature estimation component that determines a bound for temperature measurement error based on a quantum energy variation due to a microwave signal applied to the superconducting resonator while measuring the operating frequency (paragraphs [0034], [0096], [0098]).
Claim 13: further comprising: simulating, by the system, operation of the superconducting resonator to determine an estimated frequency exhibited by the superconducting resonator at a reference temperature, wherein a kinetic inductance of the superconducting resonator is known at the reference temperature; and measuring, by the system, an operating frequency exhibited by the superconducting resonator, and wherein the frequency shift is a transition between the estimated frequency and the operating frequency (paragraphs [0042]-[0044]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-22, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleismit et al. (US Patent Application Publication 2006/0103583) in view of Whittaker et al. (US Patent Application Publication 2021/0350268).
With respect to claim 19 Kleismit et al. teaches A computer program product for estimating the temperature of a superconducting device, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor (paragraphs [0022], [0031], Fig. 2) to: 
determine, by a system operatively coupled to the processor, a temperature of a superconducting resonator based on a frequency shift exhibited by the superconducting resonator due to a change in kinetic inductance with a change in temperature (using network analyzer 40/temperature component interconnected/interacting with computer 50/processor for collecting, analyzing and tuning the data (paragraphs [0030], [0031]; Fig. 2), wherein the data related to the data related to microwave/dielectric properties of sample 20 (paragraphs [0023], [0041]), and wherein microwave/dielectric properties comprise measuring frequency shift exhibited by superconducting resonator (paragraphs [0041], [0043]), and wherein transition temperature is determined based on fitting modeled microwave/dielectric properties/transition temperature in dependency from frequency shift considering kinetic inductance of the model (paragraphs [0042], [0043], [0053], [0054]; Fig. 7)).
While Kleismit et al. teaches computer-implemented method including network analyzer 40/temperature component interconnected/interacting with computer 50/processor for collecting, analyzing and tuning the data (paragraphs [0030], [0031]; Fig. 2), Kleismit et al. lacks specifics regarding computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor. Whittaker et al. teaches:
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Whittaker et al. to teach specific subject matter Kleismit et al. does not teach, because it provides a method, which includes at least approximating an operating frequency for the microwave superconducting resonator by sweeping an operating frequency band selected to include a nominal operating bandwidth of the microwave superconducting resonator (paragraph [0006]). 
With respect to claims 20-22, 24-25 Kleismit et al. teaches:
Claim 20: wherein the superconducting resonator is a superconducting transmission line positioned on a dielectric substrate (paragraph [0043]).
Claim 21: wherein the program instructions further cause the processor to: simulate, by the system, operation of the superconducting resonator to determine an estimated frequency exhibited by the superconducting resonator at a reference temperature, wherein a kinetic inductance of the superconducting resonator is known at the reference temperature (paragraphs [0042], [0043]).
Claim 22: wherein the operation of the superconducting resonator is simulated using a perfect electric conductor model (paragraphs [0043], [0054]).
Claim 24: wherein the program instructions further cause the processor to: measure, by the system, an operating frequency exhibited by the superconducting resonator, wherein the frequency shift is a function of the estimated frequency and the operating frequency (paragraphs [0044]).
Claim 25: wherein the program instructions further cause the processor to: determine, by the system, a bound for temperature measurement error based on a quantum energy variation due to a microwave signal applied to the superconducting resonator to measure the operating frequency (paragraphs [0034], [0096], [0098]).

16.	Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleismit et al. (US Patent Application Publication 2006/0103583) in view of Whittaker et al. and further in view of Ehrlund et al. (US Patent 10,706,187).
	With respect to claim 23 Kleismit et al. in view of Whittaker et al. teaches all limitations of claims 19, 21, from which claim depends. However Kleismit et al. in view of Whittaker et al.  lacks specifics regarding facilitating the simulation by a cloud computing environment. Ehrlund et al. teaches:
Claim 23: wherein simulating the operation of the superconducting resonator is facilitated by a cloud computing environment (col. 6, ll.30-38).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Ehrlund et al. to teach specific subject matter Kleismit et al. does not teach, because it provides improvements to the functionality of modeling and simulation systems, and more particularly for physics (including multiphysics) modeling applications (col. 5, ll.11-13).

17.	Claims 2, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleismit et al. (US Patent Application Publication 2006/0103583) in view of Whittaker et al. (US Patent Application Publication 2021/0350268).
With respect to claims 2, 8 Kleismit et al. teaches all limitations of claims 1, 7, from which claims depends, including network analyzer 40/temperature component interconnected/interacting with computer 50/processor for collecting, analyzing and tuning the data (paragraphs [0030], [0031]; Fig. 2). However Kleismit et al. lacks specifics regarding computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor. Whittaker et al. teaches:
Claims 2, 8: further comprising: a memory that stores computer executable components; and a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory, wherein the temperature component is comprised within the computer executable components (paragraphs. [0002], [0021]).
	It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Whittaker et al. to teach specific subject matter Kleismit et al. does not teach, because it provides a method, which includes at least approximating an operating frequency for the microwave superconducting resonator by sweeping an operating frequency band selected to include a nominal operating bandwidth of the microwave superconducting resonator (paragraph [0006]).

Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
04/27/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851